Citation Nr: 1209125	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  95-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative osteoarthritis with spondylosis, lumbar paravertebral myositis, and discogenic disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from January to July 1956 and from May to June 1970, plus additional periods of active duty for training (ACDUTRA) in the Army National Guard from June 1970 to October 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 1993 rating decision of the RO in San Juan, Puerto Rico.

In May 2001, the Board denied the Veteran's claim.  He appealed to the Veterans Claims Court.  In January 2003, the Court vacated and remanded the Board's May 2001 decision.  In August 2003 and August 2005, the Board remanded this claim for additional development. 

In March 2008, the Board again denied the claim for a higher rating.  The Veteran again appealed to the Court.  In June 2009, the Court vacated and remanded the Board's March 2008 decision.  In February 2010, the Board remanded the claim to the RO for additional development in compliance with a June 2009 Joint Motion for Remand (JMR).

The appeal is once again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the June 2009 JMR, it was stipulated that "[t]he parties have determined that the record of a VA spinal examination conducted in October 2006 was maintained in a temporary file at the VA Regional Office and has not been associated with the claims file or reviewed by the Board at the time of the Board's March 6, 2008 decision.  The Board, by failing to obtain and subsequently evaluate these records did not have all potentially relevant VA records before it."

In the February 2010 remand, the Board instructed the RO to "[s]pecifically, associate any temporary files located at the RO, to include a VA spine examination report dated in October 2006, with the claims file."  

A review of the claims file reveals that the October 2006 examination report has not been associated with the claims file.  Moreover, the RO has not certified that the report cannot be obtained or that it never existed.  Rather, the RO noted in what appears to be an internal office memorandum that, because the VA examination of record (an August 2006 examination) is over one year old, a new examination for the lumbar spine condition was ordered on March 10, 2011.

In light of the specific instruction in the JMR, as carried forward in the Board's instructions that the October 2006 examination report be associated with the claims file, the Board finds that obtaining a new examination does not satisfy the remand instructions.  Indeed, it cannot be determined from any notation of the RO that an attempt was ever made to locate the report.  If the October 2006 examination report does not exist, certification to this effect, and of the efforts made to locate the report, must be included in the claims file.  

Compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC San Juan for the period from September 2011 to the present and associate them with the claims file.  

2.  Make a determination as to whether a VA spine examination report dated in October 2006 currently exists or ever existed.  If the report exists, associated it with the claims file.  If it does not exist, or never existed, include a certification in the claims file as to the efforts made to locate the report and the results of those efforts.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

